                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

KRIS PORTIER, EDWARD                          )
SNELGROVE, ANTONIO BATALHA,                   )
KRISTINE TANSIL, JOHN TANSIL,                 )
JOSE RIVAS, and MILTON MANZANO,               )
individually, and on behalf of all others     )
similarly situated,                           )
        Plaintiffs,                           )       Civil Action No. 3:17-cv-30111-TSH
                                              )
v.                                            )
                                              )
NEO TECHNOLOGY SOLUTIONS dba                  )
ONCORE HOLDINGS LLC, ON CORE                  )
MANUFACTURING, LLC, NATAL                     )
ENGINEERING CO., INC., NEO TECH,              )
NORTH AMERICA, NEO TECH,                      )
INC., and all other names used by NEO         )
TECHNOLOGY SOLUTIONS,                         )
       Defendants.

          REPORT AND RECOMMENDATION REGARDING DEFENDANTS’ MOTION
                   TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT
                                   (Dkt. No. 18)

ROBERTSON, U.S.M.J.

     I.      RELEVANT PROCEDURAL BACKGROUND

          Plaintiffs’ amended complaint, filed on December 22, 2017, arises from a data breach

that occurred on or around January 27, 2016 in which, plaintiffs allege, the W-2 data for some

1,400 current and former employees of NEO Technology Solutions and related entities, working

in Massachusetts and California, was stolen by means of a response to a so-called “phishing”

scam (Dkt. No. 17 at 2, ¶¶ 2-4). Defendants moved to dismiss the amended complaint on

January 22, 2018 (Dkt. No. 18); plaintiffs opposed the defendants’ motion (Dkt. No. 22). These

initial filings were followed by a reply brief on the defendants’ behalf (Dkt. No. 29); and a sur-

reply filed by plaintiffs (Dkt. No. 30). In summary, the defendants contended that the amended

complaint should be dismissed on the grounds that: (1) plaintiffs lacked Article III standing
                                                  1
because they had not pled a concrete injury-in-fact or an imminent risk of future harm; (2) the

claims of one of the named plaintiffs should be dismissed because her personal information had

not been stolen; and (3) plaintiffs’ statutory claims, asserted under Massachusetts and California

regulations and statutes, failed to state claims under the statutory and regulatory provisions on

which the plaintiffs relied. The defendants further contend that the plaintiffs’ request for

declaratory relief is improper because they are not seeking a declaration that would clarify the

rights and obligations of the parties. Finally, the defendants contend that the claims of some of

the named plaintiffs should be dismissed because they signed releases of claims against the

defendants and the releases include arbitration provisions such that this court should not be

deciding whether the releases apply to the pre-existing claims asserted in the amended complaint

(Dkt. Nos. 19 & 29).

       Resolution of the defendants’ motion to dismiss has unavoidably been delayed by recusal

orders entered by two judges to whom the case was assigned (Dkt. Nos. 32, 33, 35). Following

re-assignment of the case to presiding District Judge Timothy S. Hillman, he referred the

pending motion to dismiss to the undersigned (Dkt. No. 37). See 28 U.S.C. § 636(b)(1)(B). At

the parties’ request, the initial hearing date set by this court was continued to January 16, 2019

(Dkt. Nos. 39, 40). In the plaintiffs’ opposition to defendants’ motion to dismiss, the plaintiffs

requested that the defendants’ motion to dismiss be denied, or, in that alternative, that plaintiffs

be given “the opportunity to Amend the Complaint to clarify the pleadings” (Dkt. No. 22 at 30).

A number of the plaintiffs attended the January 16, 2019 hearing. At the conclusion of the

hearing, the court inquired of plaintiffs’ counsel whether she wanted the court to address the

pending motion to dismiss on the merits or preferred to move orally for leave to file a second

amended complaint. Having conferred with those of her clients who were in attendance,



                                                  2
plaintiffs’ counsel moved orally for leave to file a second amended complaint. The defendants’

counsel assented to this motion by plaintiffs, subject to the understanding that the defendants

have not waived their right to renew their motion to dismiss in response to a second amended

complaint. The defendants agreed that it would be acceptable for the undersigned to recommend

that their pending motion to dismiss be denied without prejudice.

          Based on consultation with counsel, this court set deadlines as follows. The plaintiffs

will file their second amended complaint by no later than March 22, 2019, with the defendants’

response thereto to be filed by no later than April 19, 2019.

    II.      CONCLUSION

          For the foregoing reasons, this court recommends that the Defendants’ Motion to Dismiss

Plaintiffs’ Amended Complaint be denied without prejudice with the understanding that

plaintiffs will file their second amended complaint by no later than March 22, 2019, with the

defendants’ response thereto, which may seek dismissal of the second amended complaint, being

filed by no later than April 19, 2019.

It is so ordered.                               /s/ Katherine A. Robertson
                                                KATHERINE A. ROBERTSON
                                                U.S. MAGISTRATE JUDGE




                                                   3
